Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 19 July 2022 has been entered.
 
Examiner’s Statement of Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The Amendment filed 19 July 2022 overcomes the rejection under 35 USC 103.  The closest prior art of record is KR 10-2006-0040494.  KR 10-2006-0040494 describes a method for screening a substance capable of inhibiting either or both of the mevalonate (MVA) pathway and/or the methylerythritoL 4-phosphate (MEP) pathway using a transformed host cell.  The host cell is modified such that at least one gene of the MEP pathway is inactivated and DNA encoding all genes of the MVP pathway are introduced into the host cell.  The substance to be screened can then be applied to the modified host cell and a control cell with an intact MEP pathway to discern if the test substance inhibits one or both of the MVA and MEP pathways. Genes encoding the enzymes of the MVA pathway can be introduced into the host cell via a plasmid.  Genes of the MEP pathway which can be inactivated include those encoding DXP synthase, DXP reductoisomerase, CDP-methyl-d-erythritol-4-phosphate kinase, HMBPP synthase and HMBPP reductase.  Genes of the MVA pathway which can be introduced into the cell include those encoding HMG-CoA synthase, HMG-CoA reductase, mevalonate kinase, phosphomevalonate kinase, mevalonate diphosphate decarboxylase, acetoacetyl-CoA thiolase and isopentenyl diphosphate isomerase.  KR 10-2006-0040494 does not describe transforming an organism with a gene encoding an enzyme in a target product synthetic pathway synthesizing a target product other than isopentenyl diphosphate or dimethylallyl diphosphate, nor does any of the prior art of record teach or suggest making such a modification.  In this regard, see Applicant’s comments on pages 8-12 of the response filed 19 July 2022.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
	Claims 1-20, 22, 33 and 34 have been cancelled.  Claims 21, 23-32 and 35-45 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD C EKSTROM whose telephone number is (313)446-4882. The examiner can normally be reached M-F 8am-6pm EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi can be reached on 571-272-0956. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICHARD C EKSTROM/Primary Examiner, Art Unit 1652